 HOLLAND AMERICAN WAFER CO.Holland AmericanWafer Co.and General TeamstersUnion,Local No. 406,International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America,Ind. Case 7-CA-9199September 19, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 12, 1972, Trial Examiner Wellington A.Gillis issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order, except as modifiedherein.We agree with the Decision in all respects exceptthat we would not find that Respondent violated Sec-tion 8(a)(1) of the Act when its supervisor told em-ployees that the Company would never agree to aclosed shop and that it would be silly for them to joinand pay dues to the Union. Since the statute does notpermit closed shop agreements, and the second partof the statement is protected by Section 8(c), we donot believe that such statement is proscribed by thestatute.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below, andhereby orders that Respondent, Holland AmericanWafer Co., Grand Rapids, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order as modified here-in:1.Delete paragraph 1(c) and redesignate para-graphs (d), (e), (f), (g), and (h) accordingly.2.Substitute the attached notice for the TrialExaminer's notice.115APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union sympathies and the unionmembership of other employees.WE WILL NOT give the impression of surveil-lance of employee union activity by telling em-ployees that the Company has a list of unionmembers.WE WILL NOT ask our employees to attendunion meetings and to report back on employeespresent.WE WILL NOT threaten our employees withloss of employment and discharge for telling theUnion the extent of the Company's knowledge ofemployee union activity.WE WILL NOT make promises of benefit to ouremployees for recalling their union cards andworking in the event of a strike.WE WILL NOT undermine the bargaining sta-tus of the Union by soliciting, encouraging, as-sisting, and aiding the employees to get theirunion cards back from the Union.All our employees are free to become, remain, orto refrain from becoming or remaining members ofthe General Teamsters Union, Local No. 406, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of American, Indepen-dent, or any other labor organization, except to theextent that such right may be affected by an agree-ment requiring membership in a'labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act, as guaranteed in Section 7 thereof.DatedByHOLLAND AMERICAN WAFER CO(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to' theBoard's Office, 500 Book Building, 1249 Washington199 NLRB No. 18 1116DECISIONSOF NATIONALLABOR RELATIONS BOARDBlvd., Detroit,Michigan 48226, Telephone 313-226-IITHE LABOR ORGANIZATION INVOLVED3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case wastried before me on April 13, 1972, at Grand Rapids, Michi-gan, and is based upon a charge filed on January 3, 1972,by General Teamsters Union, Local No. 406, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, hereinafter referred to astheUnion or Local 406, upon the complaint, issued onFebruary 28, 1972, by the General Counsel for the NationalLabor Relations Board, hereinafter referred to as the Board,against Holland American Wafer Co., hereinafter referredto as the Respondent or the Company, alleging violationsof Section 8(a)(1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended (61 Stat. 136), and uponan answer timely filed by the Respondent denying the com-mission of any unfair labor practices.At the hearing, all parties were represented by counseland were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, and to engage in oral argument. All parties waivedthe filing of briefs and, in lieu thereof, engaged in closingargument on the record.Upon the entire record in this case,' and from myobservation of the witnesses and their demeanor on thewitness stand, and upon substantial, reliable evidence "con-sidered along with the consistency and inherent probabilityof testimony"(Universal Camera Corp. v. N.L.R.B.,340 U.S.474, 496), I make the following:FINDINGSAND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTHolland American Wafer Co., a Michigan corporation,maintainsits principal office and place of business in GrandRapids, Michigan, where it is engaged in the manufacture,sale, and distribution of wafer cookies, baked goods, andrelated products. During the calendar year 1971, the Re-spondent purchased and caused to be transported and de-livered at its Grand Rapids place of business goods andmaterials valuedin excessof $100,000, of which amountgoods and materials valuedin excessof $50,000 were trans-ported and delivered to its place of business in Grand Rap-ids,Michigan, directly from points located outside the Stateof Michigan. During the same period, the Respondent man-ufactured, sold, and distributed at its Grand Rapids, Michi-gan, operation products valued in excess of $500,000, ofwhich amount products valued in excess of $50,000 wereshipped fromsaidplace of business directly to points locat-ed outside the State of Michigan. The parties admit, and Ifind, that the Respondentis engagedin commerce withinthe meaningof Section 2(6) and (7) of the Act.'Certain errors in the transcript are hereby correctedGeneral Teamsters Union, Local No. 406, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent, is a labor organiza-tion within the meaning of Section 2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. IssueWhether, on certain dates during October, November,andDecember 1971, Respondent's forelady, EvelynMaultsby, engaged in conduct constituting violations ofSection 8(a)(1) of the Act.B. The FactsFollowing an election held among certain of theRespondent's employees on July 1, 1971,2 Local 406 wasissued a certification of representative on July 12. Since thattime the Respondent and the Union have been engaged incontract negotiations.In early October, shortly after employee Donna Bur-rows returned to work from a pregnancy leave and waspromoted to a stitching job,3 Evelyn Maultsby, during adiscussion of the Union, asked Burrows if she were for oragainst the Union. Burrows replied that she was against it.Maultsby then asked if certain girls belonged to the Union.From this point on, during the entire fall, Maultsby andBurrows discussed the Union off and on during work hoursalmost every day. In fact, as testified by Burrows, "Weenjoyed talking union together."4 One reason for this is thefact that, at least initially, Burrows was against the Unionand, apparently sharing similar views with Maultsby, hadher confidence. These daily union discussions, mostly byher stitching machine, were in many instances started byMaultsby, and at othertimesinitiated by Burrows.At various times during October, Maultsby asked Bur-rows whether she knew if certain girls belonged to the Un-ion.Thus, on two separate occasions, her inquiriesconcerned packers Marsha Force and Linda Houghton. Onanother occasion,Maultsby asked Burrows if she knewwhether Sherry Grover belonged to the Union, to whichBurrows replied that she thought so because Grover hadattended quite a few meetings. Maultsby followed with herstatement that she could not understand why Grover wouldturn against her and go to the Union, that she (Maultsby)would have to talk to her. A few days later, Maultsby toldBurrows that she had talked with Grover and that "Sherrydid not belong to the Union at all any longer."On three or four occasions in November, during uniondiscussions,Maultsby told Burrows that she had talked toa girl who she knew was joining the Union and told the girlthat, if there were a strike and the girls crossed the picketline to work, they would be fined by the Union.2Unless otherwisenoted,all dates hereinafter set forthrefer to 19713A stitcheroperatesa stitchingmachine,whichstitches cookie boxes shut.A packer,hereinafter referred to, is one who packs cookies in boxes.The factsas toMaultsby employeeconversations are based on the uncon-troverted testimonyof five employee witnesses for the General Counsel, asMaultsby, althoughpresent, was not called to testify in this proceeding. HOLLAND AMERICAN WAFER CO.On five or six occasions during this period Maultsbytold Burrows"and the other girls"that Stuart VanderHeide,company vice president,would never agree to aclosed shop and therefore it was silly for the girls to belongto the Union and have to pay dues that everyone else wouldtake advantage of. At other times Maultsby told Burrowsthat if there were a strike the Company would never forgetthose girls who had recalled their union cards and hadworked and that the Company would remember who waswith them.In October,just prior to a scheduled Saturday unionmeeting,Maultsby told Burrows that there was a list in theoffice of cardholders,girls whom the Company knew wereunion members. Maultsby asked her if she would attend themeeting and find out who was there so that she could fill inthe list.On the Monday following,Burrows having attend-ed, she reported to Maultsby as to what was said,particular-ly concerning the vote against the wildcat strike,and whohad been present.Maultsby wrote down the names of somesix or eight employees Burrows gave her.Again,the follow-ing month,November,during a union discussion started byBurrows,in reply to Burrows'statement that the unionmeeting coming up was going to be a hot one, Maultsbyasked her if she would go, that she would like to know whatwas going on. Burrows said she would think about it. Aboutthat time,Donald DeRaad,plant superintendent,walkedup. Maultsby turned and told him that Burrows "was goingto attend the meeting and tell them what was going on." Thefollowing day, Maultsby telephoned Burrows and inquiredabout the meeting.In reply to Maultsby'squestion as towho attended,Burrows told her that they were approxi-mately the same employees "that she had on her list."A couple of months later,on December 15, after itappears that Burrows had changed her allegiance,she wasapproached by Maultsby in the company lunchroom andtold by Maultsby that"if she found out who let the Unionknow what we learned, that she would fire them."On or about the afternoon of December 7, while work-mg on the linch machine with three other girls,Cindy Shar-ber was approached by Maultsby who said "I hear you girlsare going to have a-strike."When Sharber asked why,Maultsby answered"because John Vander Heide wouldnever go for a closed shop."When Sharber said that shecould not afford to go out on stake and would not go out,Maultsby told her that if she had signed a union authoriza-tion card she would have to go out or she would be fined.When Sharber said that she was not going to pay anybodymoney for crossing the picket line, Maultsby replied that shewould have to get her card back; Sharber asked her how.Maultsby told her that she had to write to the union hall incare of union official Ray Wilder and send it registered witha return receipt requested.Maultsby explained the reasonfor this is that previously a girl had asked for her card backand when she went down to get it,itwas torn up in frontof her.When Sharber said that she would write for her card,Maultsby asked her if she had the address.When Sharberreplied that she did not,Maultsby said that she could get itfrom DeRaad when he comes in. While she was clocking outat 11 p.m.that night,Maultsby handed Sharber the addressof Ray Wilder,pointing to the words"registered"and "re-turn receipt"which had also been written on the piece of117paper.On another occasion around December 8, while pack-ing with Ann Bartman,employee Linda Houghton was talk-ing union when Maultsby approached.Maultsby stated thatemployees could be fined for crossing a picket line,that theVander Heides were going to close the whole shop"becausethey did not want somebody checking or running his (sic)business,"and that if the employees went on strike theywould be replaced and would never be called back. Maults-by also queried,why join a union and pay dues when youget the same benefits as everyone else, that if they (Hough-ton and Bartman)signed a union card, they could not workduring a strike.On December 13, before the first break on the secondshift,while she was "lugging" cases from the stitcher to thetool linches,or wrapping machines,Annelies Bartman wasconfronted by Maultsby with"I hear there is going to be astrike."When Bartman said she had not heard about it,Maultsby proceeded to tell her that such was the case, andthat anybody who had signed a union card and was *mem-ber of the Union would have to go on strike.Bartman saidshe could not afford it.Maultsby replied,"Well, you aregoing to have to go out because you signed a card,didn'tyou?" When Bartman did not answer,Maultsby told herthat if she had signed a card she was going to have to go outbecause if she crossed the picket line "the Union can fineyou up to$250." Bartman,who was totally unaware of this,picked up her cases and carried them to the linch. There, inthe presence of seven other girls who were working on thetool linches,she told Cindy Sharber about being fined bytheUnion if they worked during a strike.Bartman thenposed a question to Don DeRaad,who, at the moment, wasattempting to repair one of the two finches which had bro-ken down. DeRaad told Bartman with the others listeningthat it was true.In reply to the inquiries of how much,DeRaad said"up to $250."Thisupset the girls,who thendiscussed among themselves the necessity of working, theinability to pay the fine, and the possibility of getting theirunion cards back.Maultsby,who was nearby,asked thegirls if they needed the address of the Union and receivedan affirmative reply generally. Maultsby went to her officeand shortly returned with an address and a supply of carbonpaper,explaining to the girls that they should send theirletters by registered mail and should keep a carbon paperfor themselves.Maultsby then handed out the carbon pa-per.Maultsby left, saying "I am glad to see you are finallywisening up."Later,Bartman talked with Maultsby at the desk, tell-ing her that she could not afford to go along on a strike.Maultsby replied that she could understand that, and thatif she did not want to go out on strike she would have tosend to get her card back,otherwise she would be fined.Maultsby told Bartman that there definitely was going to bea strike because the Union was going to take hold of theshop. Maultsby followed with"Why should you pay uniondues when the next girl would not have to,"advising herthat the best thing for her to do was to send for her unioncard,and later on she could always join the Union,and, inthat way, would not get fined for crossing a picket line.Bartman said she would think about it.Later that evening, Maultsby approached Bartman and 118DECISIONSOF NATIONALLABOR RELATIONS BOARDDonna Burrows with a piece of carbon paper in her hand.Maultsby held it out toBartmansaying that one of herfriends told her to give this to her. After Maultsby walkedaway, Burrows explained to Bartman that this was for herin order to send for her card. Bartman then went to Maults-by, who gave her the carbon paper, and when Maultsbyasked her if she knew how to do it, Bartman replied that shedid not. Maultsby told her that she could get the Teamstersaddress from Linda Houghton to whom she had given theaddress.Maultsby told Bartman to make sure that she sentitby registered mail and that she kept a carbon copy.Maultsby also approached Cindy Sharber and askedher if she had sent for her card yet. Receiving a negativereply,Maultsby told Sharber that she would have to get itbefore January because they were going to sign the contractthe first of the year. Sharber indicated that she planned tosend for it. Maultsby gave her a piece of carbon paper,asking her if she felt that AnnBartman wasserious aboutthe Union. The following day Maultsby again asked Shar-ber if she had sent for her union card yet. Sharber repliedthat she had written the letter, but had not mailed it, towhich Maultsby advised that she had better get it off. ThisSharber did within the next day or two.ConclusionsThe General Counsel contends that the above conductof Maultsby constitutes interference with and restraint andcoercion of employees within the meaning of Section 8(a)(1)of the Act. The Respondent, who elicited no testimony todeny the various incidents relied on by the General Counsel,asserts in effect that in context of existing bargaining nego-tiations these conversations were of the type to be expected,thatMaultsby merely replied to employee questions, andthat the information supplied by Maultsby had alreadybeen made known to the employees, including the prospectof a strike. Accordingly, the Respondent argues thatMaultsby's conduct did not give rise to the kind of viola-tions that the Act was designed to correct, and, at best, wasminimal.In support of its position, the Respondent elicited testi-mony from Superintendent DeRaad to the effect that dur-ing the preceding spring and early summer, prior to theelection, all hourly employees had been invited to severalmeetingscalled by the Company at which employees wereapprised of possible economic consequences of unioniza-tion and the obligation attendant upon union membership.Thus, according to DeRaad, employees were told that theUnion could fine strikers for crossing picket lines, that eco-nomic strikers could be replaced, and that a union card wasa binding legal document and if they signed they were sus-ceptible to fines by the Union.DeRaad also testified that in one or more of a dozenbargainingsessionsheld during this period between theCompany and the union negotiating committee, Jim Kelly,Union secretary-treasurer, indicated that he would recom-mend-a work stoppage to the employees.Assuming,arguendo,merit to the assertion of the Re-spondent that the substance of certain matters covered byMaultsby in her conversations with employees was withinthe knowledge of employees generally, such does not pro-vide a license to engage in the type activity attributed to her.Nor, in fact, does the record substantiate counsel forRespondent's contention that Maultsby's discussion of un-ion matters was confined to answering employee questions.I find the following conduct to constitute interference,restraint, and coercion on the part of the Respondent:(a)Maultsby's asking Burrows if she were for or againstthe Union and whether certain girls belonged to the Union.(b)Maultsby's telling Burrows that she had told an-other employee, whom she knew was planning to join theUnion, that if the girls crossed a picket line during a strikethey would be fined by the Union.(c)Maultsby's telling employees that the Companywould never agree to a closed shop and that it would be sillyfor them to join and pay dues to the Union.(d)Maultsby's telling employees that in the event of astrike the Company would never forget those girls who hadrecalled their union cards and continued to work for theCompany.(e)Maultsby's telling Burrowsthat the Company hada list of girls who were union members.(f)Maultsby's asking Burrows on two occasions to at-tend a union meeting and to report back who were present.(g)Maultsby's threat to discharge Burrows if she foundout who let the Union know "what we learned."(h)Maultsby's entire course of conduct in underminingthe bargaining status of the Union by soliciting, encourag-ing, assisting, and aiding the employees to get their unioncards back from the Union.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Holland American Wafer Co. is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.General Teamsters Union, Local No. 406, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed by Section7 of the Act, the Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Section8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.IV THE EFFECT UPON COMMERCE OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce. HOLLAND AMERICAN WAFER CO.119V THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:5ORDERRespondent, Holland American Wafer Co., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their unionsympathies and the union membership of other employees.(b) Giving the impression of surveillance of employeeunion activity by telling employees that the Company hasa list of union members.(c) Engaging in an anticipatory refusal to bargain bytelling employees that the Company would never grant aunion-security clause.(d) Asking employees to attend union meetings and toreport back on who were present.(e)Threatening employees with loss of employmentand discharge for telling the Union the extent of theCompany's knowledge of employee union activity.(f)Making promises of benefit to employees for recall-ing their union cards and working in the event of a strike.(g) Undermining the bargaining status of the Union bysoliciting, encouraging, assisting, and aiding the employees5 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposesto get their union cards back from the Union.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist GeneralTeamsters Union, Local No. 406, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Ind., oranyother labor organization, andto bargain collectively through representatives of their ownchoosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in the labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act, as guaranteed in Section 7 thereof.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post in conspicuous places at its Grand Rapids,Michigan, plant, including all places where notices to em-ployees are customarily posted, copies of the attached no-ticemarked "Appendix."6 Copies of said notice, on formsprovided by the Regional Director for Region 7, shall, afterbeing duly signed by an authorized representative of theRespondent, be posted by it, as aforesaid, immediatelyupon receipt thereof and maintained for at least 60 consecu-tive days thereafter. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 7, in writ-ing,within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith?6 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "7 In the event that this recommended Order is adopted by theBoard afterexceptions have been filed, this provision shall be modified to read- "Notifythe Regional Director for Region 7, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."